     8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 1 of 28 - Page ID # 1



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF NEBRASKA

MILLARD GUTTER COMPANY, a                       )
Corporation d/b/a MILLARD ROOFING               )
AND GUTTER,                                     )          Case No. _____________
                                                )
                     Plaintiff,                 )
                                                )         NOTICE OF REMOVAL
V.                                              )
                                                )
CONTINENTAL CASUALTY, a/k/a                     )
CNA, a/k/a or d/b/a CONTINENTAL                 )
INSURANCE COMPANY,                              )
                                                )
                    Defendant.                  )

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

           PLEASE TAKE NOTICE that Defendant The Continental Insurance Company

(“CIC” or “Defendant”) hereby removes to this Court, pursuant to 28 U.S.C. § 1441(b),
the state court action described below:

           1.   On April 9, 2018, Plaintiff Millard Gutter Company dba Millard Roofing and

Gutter (“Plaintiff”) filed a complaint in District Court of Douglas County, Nebraska against

Defendant for breach of contract and failure to include Millard Roofing, as an assignee on

funds paid to the named insured, Midwest Screw Products, Inc. and for attorney’s fees. The
action is entitled Millard Gutter Company, a Corporation d/b/a Millard Roofing and Gutter v.

Continental Casualty a/k/a CNAA, a/k/a or d/b/a Continental Insurance Company, Case No. CI

18-3035 (“the State Court Action”). A true and correct copy of the Complaint served upon

Defendant in this action is attached as Exhibit “A.”

           2.   Defendant was served with a copy of the Complaint via certified mail on
October 9, 2018. True and correct copies of the Summons and Service Return are attached as

Exhibits “B” and “C”. True and correct copies of all other papers filed in the State Court

Action are attached as Exhibit “D.”

           3.   This Notice of Removal in accordance with 28 U.S.C. 1446(b) is timely

DEFENDANT’S NOTICE OF REMOVAL                                                 PAGE 1
398632-1
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 2 of 28 - Page ID # 2
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 3 of 28 - Page ID # 3
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 4 of 28 - Page ID # 4
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 5 of 28 - Page ID # 5
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 6 of 28 - Page ID # 6
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 7 of 28 - Page ID # 7
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 8 of 28 - Page ID # 8
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 9 of 28 - Page ID # 9
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 10 of 28 - Page ID # 10
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 11 of 28 - Page ID # 11
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 12 of 28 - Page ID # 12
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 13 of 28 - Page ID # 13
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 14 of 28 - Page ID # 14
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 15 of 28 - Page ID # 15
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 16 of 28 - Page ID # 16
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 17 of 28 - Page ID # 17
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 18 of 28 - Page ID # 18
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 19 of 28 - Page ID # 19
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 20 of 28 - Page ID # 20
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 21 of 28 - Page ID # 21
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 22 of 28 - Page ID # 22
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 23 of 28 - Page ID # 23
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 24 of 28 - Page ID # 24
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 25 of 28 - Page ID # 25
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 26 of 28 - Page ID # 26
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 27 of 28 - Page ID # 27
8:18-cv-00527-JMG-SMB Doc # 1 Filed: 11/05/18 Page 28 of 28 - Page ID # 28
